PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TOMI WHITE BRYAN, individually          
and on behalf of all others similarly
situated,
                 Plaintiff-Appellant,
                 v.                           No. 06-1746

BELLSOUTH COMMUNICATIONS,
INCORPORATED,
              Defendant-Appellee.
                                        
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
            Frank W. Bullock, Jr., Senior District Judge.
                      (1:02-cv-00228-FWB)

                      Argued: March 15, 2007

                       Decided: July 3, 2007

    Before TRAXLER, KING, and GREGORY, Circuit Judges.



Affirmed by published opinion. Judge Traxler wrote the opinion, in
which Judge King and Judge Gregory joined.


                            COUNSEL

ARGUED: Amiel J. Rossabi, FORMAN, ROSSABI, BLACK, P.A.,
Greensboro, North Carolina, for Appellant. Adam Howard Charnes,
KILPATRICK & STOCKTON, L.L.P., Winston-Salem, North Caro-
lina, for Appellee. ON BRIEF: William F. Patterson, Jr., FORMAN,
2                   BRYAN v. BELLSOUTH COMMC’NS
ROSSABI, BLACK, P.A., Greensboro, North Carolina; Michael G.
Wimer, WIMER AND JOBE, Asheville, North Carolina, for Appel-
lant. Ashley B. Watson, BELLSOUTH TELECOMMUNICATIONS,
INCORPORATED, Atlanta, Georgia; James H. Kelly, Jr., Richard S.
Gottlieb, James J. Hefferan, Jr., KILPATRICK & STOCKTON,
L.L.P., Winston-Salem, North Carolina, for Appellee.


                              OPINION

TRAXLER, Circuit Judge:

   Tomi Bryan filed in North Carolina state court a putative class
action against BellSouth Communications, Inc. After BellSouth
removed the action to federal court, the district court rejected three of
Bryan’s claims on the merits, declined to exercise supplemental juris-
diction over the remaining claim, and remanded that claim to state
court. On appeal, we held that the remanded claim was a federal claim
that should have been dismissed on the merits as well. See Bryan v.
BellSouth Commc’ns, Inc., 377 F.3d 424, 432 (4th Cir. 2004) (Bryan
I). Pursuant to our remand, the district court dismissed that claim and
entered judgment for BellSouth. BellSouth then filed a motion in state
court, arguing that the federal court’s dismissal of the claim was enti-
tled to res judicata effect and that the state court should dismiss
Bryan’s action. When the state court denied BellSouth’s motion, Bell-
South returned to federal court seeking an injunction of the state-court
action. The district court granted BellSouth’s request and issued an
order enjoining further proceedings in state court. Bryan now appeals,
arguing that the injunction violated the Anti-Injunction Act. For the
reasons set forth below, we affirm.

                                   I.

   Interstate telecommunication providers are "required by law to con-
tribute a portion of [their] revenues to the federal Universal Service
Fund ("USF") to ensure affordable telecommunications services to
rural and low-income areas, schools, hospitals, and the like." Bryan
I, 377 F.3d at 425. BellSouth recovers its USF contribution from its
customers by way of a line item on each bill for a "Federal Universal
                   BRYAN v. BELLSOUTH COMMC’NS                        3
Service Charge" ("FUSC"). BellSouth’s FUSC is established in the
tariff that it is required to file with the FCC. Before April 1, 2003,
when the FCC prohibited the practice, BellSouth (and other telecom-
munications carriers) charged its customers more than their propor-
tional share of BellSouth’s USF contribution. See id. at 425-26.

   Bryan initiated a putative class action against BellSouth in North
Carolina state court. Bryan alleged that BellSouth’s FUSC was exces-
sive and that BellSouth violated North Carolina’s Unfair Trade Prac-
tices Act by not disclosing to its customers certain information about
the FUSC. BellSouth removed the action to federal court, arguing that
Bryan’s claims amounted to challenges to BellSouth’s tariff and were
therefore federal claims. Bryan thereafter filed a First Amended Com-
plaint in federal court. The complaint alleged that BellSouth imposed
an FUSC that exceeded its required contribution to the USF, that Bell-
South did not disclose how it calculated the FUSC, and that Bell-
South’s use of the term "Federal Universal Service Charge" was
misleading.

   Bryan filed a motion to remand the complaint to state court, and
BellSouth filed a Rule 12(b) motion to dismiss. BellSouth argued that
all of Bryan’s claims were barred by the "filed-rate doctrine" in that
they challenged BellSouth’s filed tariff. See, e.g., American Tel. &
Tel. Co. v. Central Office Tel., Inc., 524 U.S. 214, 222 (1998)
(explaining that under the filed rate doctrine, "the rate of the carrier
duly filed is the only lawful charge. Deviation from it is not permitted
upon any pretext." (internal quotation marks omitted)).

   The district court concluded that removal was proper because
Bryan presented a federal question by directly challenging the terms
of a tariff in her allegations that BellSouth’s FUSC was excessive.
The district court then concluded that two of the three claims asserted
in Bryan’s complaint must be dismissed under the filed-rate doctrine,
because those claims would have the effect of altering the rates set
forth in BellSouth’s tariff. The district court concluded that the
remaining count, "Count A," was simply a state-law unfair trade prac-
tices claim. The district court declined to exercise supplemental juris-
diction over that claim and remanded it to state court. BellSouth
appealed the district court’s refusal to dismiss Count A under the
4                    BRYAN v. BELLSOUTH COMMC’NS
filed-rate doctrine; Bryan did not appeal the dismissal of the other
counts.

   On appeal, this court concluded that Count A also presented a fed-
eral question by challenging the tariff. Because the claim challenged
the tariff, we concluded that Count A should have been dismissed
under the filed-rate doctrine. We therefore vacated the district court’s
remand order and directed the district court to dismiss Count A. See
Bryan I, 377 F.3d at 432. Bryan petitioned the Supreme Court for a
writ of certiorari, which the Court denied. See Bryan v. BellSouth
Telecomms., Inc., 543 U.S. 1187 (2005). On remand, the district court
denied Bryan’s motion to file an amended complaint and dismissed
Count A, entering final judgment in favor of BellSouth.

   While BellSouth’s appeal was pending, Count A, which had been
remanded to state court by the district court, was proceeding in state
court.1 The parties engaged in various pre-trial proceedings, Bryan
filed an amended complaint, and the North Carolina trial court even-
tually certified a class of BellSouth customers. The parties thereafter
agreed to stay the state-court action.

   After the Supreme Court denied Bryan’s petition for certiorari in
Bryan I, BellSouth filed a motion in state court seeking dismissal of
Bryan’s action. BellSouth argued that when this court vacated the dis-
trict court’s remand order, that rendered the remand order a nullity
and deprived the state court of jurisdiction over the case. BellSouth
also contended that the action should be dismissed on res judicata
grounds and by virtue of the filed rate doctrine. The North Carolina
court denied the motion to dismiss. BellSouth then returned to federal
court seeking an injunction of the state-court proceedings under the
All Writs Act. See 28 U.S.C.A. § 1651(a) (West 2006).
    1
   A remand is effective when the district court mails a certified copy of
the remand order to the state court, see 28 U.S.C.A. § 1447(c) (West
2006), or, if the remand is based on the lack of subject-matter jurisdiction
or a defect in the removal process, when the remand order is entered, see
In re Lowe, 102 F.3d 731, 734-36 (4th Cir. 1996). More than two months
after the district court issued its order remanding the single claim to state
court, and after the remand had been effectuated, BellSouth moved to
stay the remand pending appeal. The district court denied that motion,
and a panel of this court likewise denied BellSouth’s motion to stay.
                    BRYAN v. BELLSOUTH COMMC’NS                         5
   The district court granted BellSouth’s request for an injunction.
The court concluded that our prior decision vacating its remand order
rendered the remand order a nullity and deprived the state court of
jurisdiction over the case. Because the state court had no jurisdiction
over the claim, the district court concluded that it was proper to issue
an injunction barring further action on the case. It is from that order
that Bryan now appeals.

                                   II.

   Bryan first contends that the injunction must be vacated because
the district court lacked subject matter jurisdiction. She claims that
when the district court (after the first appeal) dismissed Count A with
prejudice, the case was closed, and nothing remained over which the
district court could exercise jurisdiction. Because the All Writs Act
does not confer an independent basis for the court to exercise jurisdic-
tion, Bryan contends that jurisdiction was lacking. We disagree.

   As a general rule, courts have jurisdiction to enforce their own
judgments. See Marino v. Pioneer Edsel Sales, Inc., 349 F.3d 746,
752 (4th Cir. 2003). The district court clearly had subject matter juris-
diction when it issued the order finally dismissing Count A, and the
district court retained jurisdiction to enforce that judgment. See In re
Mooney, 730 F.2d 367, 374 (5th Cir. 1984) ("[N]o independent basis
of jurisdiction is required for a federal court to entertain an applica-
tion to enjoin relitigation in state court. The jurisdiction that the fed-
eral court had when it entered its original judgment is enough to
support its issuance of an injunction."); see also Canady v. Allstate
Ins. Co., 282 F.3d 1005, 1013 (8th Cir. 2002) ("As long as the origi-
nal lawsuit was properly brought in federal court, the federal court
retains subject matter jurisdiction to remove any subsequent state law
action to federal court for purposes of applying the All Writs Act.").
Bryan’s claim that the court lacked subject-matter jurisdiction must
therefore fail.

                                   III.

   We turn now to Bryan’s challenges to the injunction issued by the
district court under the All Writs Act. The All Writs Act provides that
a court "may issue all writs necessary or appropriate in aid of their
6                   BRYAN v. BELLSOUTH COMMC’NS
respective jurisdictions and agreeable to the usages and principles of
law." 28 U.S.C.A. § 1651(a). Use of the All Writs Act, however, is
constrained by the Anti-Injunction Act, which provides that "[a] court
of the United States may not grant an injunction to stay proceedings
in a State court except as expressly authorized by Act of Congress,
or where necessary in aid of its jurisdiction, or to protect or effectuate
its judgments." 28 U.S.C.A. § 2283 (West 2006). The injunction
entered in this case is thus improper unless it falls within the reach
of one of the exceptions contained in the Anti-Injunction Act.2

   The Act’s exception for injunctions that are necessary to "protect
or effectuate" a court’s judgment has come to be known as the reliti-
gation exception. See In re Am. Honda Motor Co. Dealerships Rela-
tions Litig., 315 F.3d 417, 440 (4th Cir. 2003). "The relitigation
exception was designed to permit a federal court to prevent state liti-
gation of an issue that previously was presented to and decided by the
federal court. It is founded in the well-recognized concepts of res
judicata and collateral estoppel." Chick Kam Choo v. Exxon Corp.,
486 U.S. 140, 147 (1988). The exception thus permits a court "to
enjoin state-court proceedings in order to protect the res judicata
effects of federal judgments." Nationwide Mut. Ins. Co. v. Burke, 897
F.2d 734, 737 (4th Cir. 1990). An injunction may issue under the reli-
tigation exception only if the claims or issues subject to the injunction
have actually been decided by the federal court; the exception is inap-
plicable where an injunction is sought to prevent the litigation of
claims or issues that could have been decided in the original action
but were not. See Chick Kam Choo, 486 U.S. at 148; LCS Servs., Inc.
v. Hamrick, 925 F.2d 745, 749 (4th Cir. 1991) ("[A] complainant
seeking to avail himself of the relitigation exception to the [Anti-
Injunction] statute must make a strong and unequivocal showing of
relitigation of the same issues." (internal quotation marks omitted)).

    2
    The injunction in this case is not directed to the North Carolina court
itself, but instead prohibits further prosecution by Bryan and her agents
and associates. The Anti-Injunction Act’s prohibition against the enjoin-
ing of state proceedings, however, extends to injunctions against parties
to the state-court litigation. See In re Am. Honda Motor Co. Dealerships
Relations Litigation, 315 F.3d 417, 439 (4th Cir. 2003).
                    BRYAN v. BELLSOUTH COMMC’NS                         7
                                   A.

   Bryan contends that the relitigation exception is inapplicable
because the claim she is asserting in state court is not the same as
Count A that was dismissed under the filed-rate doctrine by the dis-
trict court. According to Bryan, the focus of each complaint was sub-
stantially different — whereas the federal complaint challenged the
FUSC as excessive, challenged the terms of the tariff, and sought to
impose a different FUSC, the state court complaint focuses on Bell-
South’s misrepresentations about the FUSC. Bryan thus contends that
the claims are different, such that the relitigation exception to the
Anti-Injunction Act does not apply. We disagree.

   Contrary to Bryan’s assertion, Bryan did not explicitly challenge
BellSouth’s tariff or seek to impose a different FUSC in Count A of
her federal complaint. Instead, we concluded in Bryan I that Bryan’s
allegations in Count A had the legal effect of challenging or seeking
to change the terms of BellSouth’s tariff. Thus, the fact that Bryan in
her state court complaint does not explicitly challenge BellSouth’s
tariff or seek to vary the terms of the tariff is not enough to establish
that the state court complaint and Count A of the federal complaint
involve different claims.

   In her complaint in federal court, Bryan claimed that BellSouth’s
charging and collecting of the FUSC were unfair trade practices under
North Carolina law. Bryan also alleged that BellSouth’s failure to dis-
close how it calculates the FUSC or disclose that the FUSC includes
administrative costs and profit amounted to unfair trade practices. In
the state-court complaint, Bryan omitted any reference to BellSouth’s
charging or collecting of the FUSC as constituting an unfair trade
practice, alleging instead that BellSouth’s various failures to fully dis-
close the relevant aspects of its FUSC amounted to unfair trade prac-
tices. An examination of the basis for our opinion in Bryan I will
demonstrate that these changes to the claim asserted in state court are
not enough to render the relitigation exception inapplicable.

  In Bryan I, we explained why Count A was barred by the filed-rate
doctrine:

     BellSouth maintains that it does, asserting that, because
     Count A seeks damages, the court, were Bryan successful,
8                  BRYAN v. BELLSOUTH COMMC’NS
    would be put in the position of effectively refunding a por-
    tion of the FUSC to Bryan. In the circumstances presented,
    we are constrained to agree.

       In Count A, Bryan alleges that BellSouth’s charging and
    collecting of the FUSC and its failure to make certain dis-
    closures in connection therewith constitute unfair or decep-
    tive acts or practices under North Carolina General Statute
    section 75-1.1. . . . Bryan’s prayer for damages draws no
    distinction between her separate counts. With no indication
    to the contrary, we must view Part V as seeking monetary
    damages for the acts alleged in Count A.

       BellSouth asserts that the monetary remedy Bryan seeks
    is "a refund of that portion of the FUSC that she considers
    she was wrongfully induced to pay" and that, in seeking
    such a remedy, Bryan runs afoul of the filed-rate doctrine.
    In actuality, Bryan does not specify the nature of her dam-
    ages in Count A. Nonetheless, BellSouth maintains that any
    award of damages flowing from BellSouth to Bryan, no
    matter how calculated, would violate the filed-rate doctrine
    by refunding a portion of the FUSC to some consumers but
    not to others and by requiring the court to determine a rea-
    sonable rate. . . .

       In our view, the Complaint — read in the light most
    favorable to the plaintiff — nowhere purports to seek any
    form of damages other than a refund of some portion of the
    FUSC. And it pleads no facts that would put BellSouth on
    notice that Bryan intends to seek damages resulting from
    any injury other than paying the FUSC. In the "FACTS"
    section of the Complaint, Bryan alleges only that she is a
    BellSouth customer who was charged and paid the FUSC,
    that Bell-South charged an FUSC that was excessive, that it
    failed to disclose how the FUSC was calculated, and that its
    use of the term "FUSC" was misleading.

Bryan I, 377 F.3d at 430-31. As this passage demonstrates, the nature
of the damages sought by Bryan was key to the filed-rate question.
We concluded that the complaint could only be understood as seeking
                     BRYAN v. BELLSOUTH COMMC’NS                       9
a refund of a portion of the FUSC. And because other BellSouth cus-
tomers would not receive such a refund, Bryan’s claim ran afoul of
the filed-rate doctrine.

   While Bryan in her state-court complaint omitted claims that the
FUSC was excessive, nothing about the nature of her damages claim
has changed. Her allegations in the damages section are the same as
they were in the federal complaint,3 and both complaints include
numerous allegations about misrepresentations by BellSouth. Bryan
alleges that BellSouth’s FUSC charge was more than its contribution
to the USF, and she alleges that she is entitled to damages. Just as
with the federal complaint, there is nothing in Bryan’s state court
complaint that would put BellSouth on notice that Bryan intends to
seek damages resulting from any injury other than the paying of the
FUSC.

  In Bryan I, we rejected Bryan’s argument that it was possible for
her to recover damages that did not amount to a refund of the FUSC:

         At argument, Bryan asserted that one could envision an
      award of damages that would not challenge the filed tariff.
      She posited that if BellSouth had fully disclosed all informa-
      tion pertaining to its FUSC, she might have chosen a differ-
      ent carrier that would have charged a lower FUSC, and
      therefore she would have been damaged in the amount of
      the difference between the two carriers’ FUSCs. Such an
      award of damages, Bryan maintained, would not require the
      court to determine the reasonableness of BellSouth’s FUSC
      and therefore would neither present a federal question nor
      be barred by the filed-rate doctrine. This example is purely
      hypothetical, however, and nothing in the Complaint sug-
      gests such an injury.
  3
   In the federal complaint, Bryan alleged that "BellSouth’s actions and
omissions have been an actual, producing, direct and proximate cause of
damages to Plaintiff and to BellSouth’s other North Carolina customers
in an amount exceeding $10,000." J.A. 20. The allegation in the state
complaint is identical. See J.A. 64.
10                  BRYAN v. BELLSOUTH COMMC’NS
Id. at 431. Just as there were no allegations in the federal complaint
to support this theory, there is nothing in the state-court complaint
that would support this theory of liability. In fact, the state court’s
order certifying the class demonstrates that Bryan is not seeking dam-
ages under this theory of liability. The certification order discusses
the "damage models" that Bryan identified in her interrogatory
responses:

     Plaintiff has set forth two damage models which she
     believes would be appropriate. These are: (a) The total of all
     monthly FUSC amounts billed to Plaintiff and every other
     Class member, which total sum is then trebled [under the
     North Carolina Unfair Trade Practices Act]; and (b) The dif-
     ference between (i) the total of all monthly FUSC amounts
     billed to Plaintiff and every other Class member and (ii) the
     total of the relevant contribution factor times (x) the inter-
     state portion of charges for telecommunications service on
     each customer’s bill for Plaintiff and every other Class
     member for every month that there was an FUSC billed. The
     "difference" is then trebled. Plaintiff does not claim that she
     is entitled to recover the difference between the federal uni-
     versal service fees charged by other local carriers and the
     amount of BellSouth’s FUSC. Another measure of damages
     may be the difference between the amount charged and the
     amount authorized by the FCC.

J.A. 78-79 (emphasis added).

   As the allegations in her complaint and the certification order dem-
onstrate, Bryan in her state-court action is seeking damages in the
form of a refund of the FUSC paid by North Carolina BellSouth cus-
tomers. The claim asserted in state court is therefore functionally
identical to Count A of the federal action. Because Bryan in the state-
court action is seeking to litigate the very claim that we have con-
cluded must be dismissed under the filed-rate doctrine, the require-
ments for the relitigation exception to the Anti-Injunction Act are
satisfied.
                     BRYAN v. BELLSOUTH COMMC’NS                       11
                                   B.

   Although we have concluded that the requirements for application
of the relitigation exception have been satisfied, that does not neces-
sarily mean it would be proper to enjoin the state proceedings. As
mentioned previously, BellSouth filed a motion to dismiss with the
state trial court, arguing that the district court’s order dismissing
Count A under the filed-rate doctrine must be given res judicata
effect and that the state-court action must therefore be dismissed. The
trial court denied the motion.4

   In cases where the state court has in a final order rejected the claim
that the prior federal order must be given res judicata effect, the Full
Faith and Credit Act requires federal courts to respect that state court
order by refusing to enjoin the state proceedings. As the Supreme
Court has explained, the Anti-Injunction Act does not create an
exception to the requirements of the Full Faith and Credit Act:

      We believe that the Anti-Injunction Act and the Full Faith
      and Credit Act can be construed consistently, simply by lim-
      iting the relitigation exception of the Anti-Injunction Act to
      those situations in which the state court has not yet ruled on
      the merits of the res judicata issue. Once the state court has
      finally rejected a claim of res judicata, then the Full Faith
      and Credit Act becomes applicable and federal courts must
      turn to state law to determine the preclusive effect of the
      state court’s decision.

Parsons Steel, Inc. v. First Alabama Bank, 474 U.S. 518, 524 (1986).

   In this case, the North Carolina court has rejected BellSouth’s res
judicata claim by denying its motion to dismiss. Under Parsons Steel,
then, we must consider whether that decision (the decision of the
North Carolina court) is itself entitled to res judicata effect under
North Carolina law.
  4
    BellSouth has appealed that order. As of the date of this opinion, the
state appeals court has not issued an opinion.
12                  BRYAN v. BELLSOUTH COMMC’NS
   Under North Carolina law, a claim is barred by res judicata if there
is "(1) a final judgment on the merits in an earlier suit, (2) an identity
of the cause of action in both the earlier and the later suit, and (3) an
identity of parties or their privies in the two suits." Erler v. Aon Risks
Servs., Inc. of the Carolinas, 540 S.E.2d 65, 68 (N.C. Ct. App. 2000)
(emphasis added). An order denying a Rule 12(b)(6) motion to dis-
miss is not a final order. See O’Neill v. Southern Nat’l Bank, 252
S.E.2d 231, 234 (N.C. Ct. App. 1979) (explaining that "the denial of
a Rule 12(b)(6) motion to dismiss is not a final judgment or order");
Allen v. Stone, 588 S.E.2d 495, 497 (N.C. Ct. App. 2003) ("[T]he
denial of a motion to dismiss pursuant to Rule 12(b)(6) merely contin-
ues the action in the trial court for further litigation.").

   Thus, under North Carolina law, the state-court order in this case
denying BellSouth’s motion to dismiss is not a final order and is not
entitled to res judicata effect. See Branch v. Carolina Shoe Co., 616
S.E.2d 378, 383 (N.C. Ct. App. 2005 ) ("Since the 20 March 2002
decision was not a final judgment on the merits, but rather an interloc-
utory decision, the doctrine of res judicata does not apply."). Accord-
ingly, the issuance of an injunction in this case is not barred by
Parsons Steel.

                                   C.

   As the analysis set forth above demonstrates, an injunction against
further prosecution of Bryan’s state-court action is consistent with the
All Writs Act, the Anti-Injunction Act, and the Full Faith and Credit
Clause. The district court in this case, however, did not follow this
precise path.

   When seeking an injunction against Bryan’s continued prosecution
of Count A in state court, BellSouth made two arguments: the state-
court suit is barred by claim and issue preclusion, and the state-court
proceedings became a "nullity" once this court vacated the district
court’s remand of Count A. The district court agreed with BellSouth
on the nullity argument, and the court thus did not consider Bell-
South’s other argument.

  BellSouth’s contention that the state-court proceedings became a
nullity after our decision in Bryan I goes along the following path.
                     BRYAN v. BELLSOUTH COMMC’NS                           13
The vacating of an order deprives the order of any effect. See, e.g.,
United States v. Martin, 378 F.3d 353, 358 (4th Cir. 2004) (explaining
that vacate "means to render an act void; as, to vacate an entry of
record, or a judgment" (internal quotation marks and alteration omit-
ted)). Thus, when the district court’s order remanding Count A was
vacated on appeal, it was as if there were never an order remanding
Count A to state court. And without a remand order, the state court
lacked jurisdiction, because removal deprives a state court of jurisdic-
tion and requires the state court to cease all actions in the case. See,
e.g., National S.S. Co. v. Tugman, 106 U.S. 118, 122 (1882) (explain-
ing that once a case is removed to federal court, "the jurisdiction of
the State Court absolutely ceased . . . [and] [t]he duty of the State
Court was to proceed no further in the cause").

   BellSouth’s nullity argument gives us pause. The North Carolina
state courts quite clearly lost jurisdiction when BellSouth removed the
case to federal court. However, it is just as clear that the state court
regained jurisdiction when the district court remanded Count A to
state court. See 28 U.S.C.A. § 1447(c) (West 2006) (providing that
the state court may proceed with a case once the district court mails
a certified copy of the remand order to the state court). While a
vacated order generally has no effect, we are not as confident as Bell-
South that our vacatur of the district court’s remand order somehow
retroactively deprived the state courts of jurisdiction that was returned
to them by the district court.5 After all, we did not conclude in Bryan
  5
    BellSouth also bases its nullity argument in part on language from
various cases suggesting that if a remand order is reversed, everything
that happened in state court before the reversal would be for naught. See,
e.g., Hernandez v. Brakegate, Ltd., 942 F.2d 1223, 1226 (7th Cir. 1991)
("Remands are effective immediately, so state courts may get back to
work on the cases. An appellate order a year or more later may render
this effort wasted . . . ."); Sykes v. Texas Air Corp., 834 F.2d 488, 491
(5th Cir. 1987) ("Appellate review of remand orders . . . is necessarily
inefficient because of its peculiar binary quality: Either the remand is
affirmed, in which case the appeal itself was a waste because it had no
effect on the on-going state case; or the remand is reversed, in which
case progress made in the state court proceedings may be nullified and
the parties forced to restart in federal court."). We find nothing in the lan-
guage of these cases that supports BellSouth’s view that the reversal of
14                  BRYAN v. BELLSOUTH COMMC’NS
I that federal courts had exclusive jurisdiction over Bryan’s claim.
Instead, the claim against BellSouth was one over which state and
federal courts have concurrent jurisdiction, with the filed-rate doctrine
providing the rule of decision in either forum. See Nantahala Power
& Light Co. v. Thornburg, 476 U.S. 953, 963 (1986) ("[T]he filed rate
doctrine applies not only to the federal-court review . . . but also to
decisions of state courts. In this application, the doctrine is not a rule
of administrative law designed to ensure that federal courts respect
the decisions of federal administrative agencies, but a matter of
enforcing the Supremacy Clause.").

   To say that when an order is vacated it is as if the order never
existed is a convenient way of describing the effect of the vacatur.
When the case has always been and will remain in a single court sys-
tem, that shorthand description of the result quickly conveys to the
parties that the vacatur of the decision returns the parties to their orig-
inal positions, before the now-vacated order was issued. But when a
case has moved from the federal to the state court system, significant
issues of comity arise. To conclude that a decision by a federal
appeals court vacating a federal district court judgment retroactively
invalidates state court proceedings that up until the moment of vacatur
were entirely lawful and proper would perhaps be giving the state
court system less respect than it is due.

   We need not, however, resolve this difficult issue. Although the
district court enjoined the state proceedings in large part because it
viewed those proceedings as having been a nullity, the injunction was
proper, as outlined above, under the relitigation exception to the Anti-
Injunction Act. See Brewster of Lynchburg, Inc. v. Dial Corp., 33
F.3d 355, 361 n.3 (4th Cir. 1994) ("We have consistently recognized
that, even though we disagree with the reasoning of the district court,
we may affirm the result on different grounds if fully supported by
the record.").

a remand order retroactively deprives the state court of jurisdiction or
renders any state court orders void ab initio. Instead, the cases seem to
suggest only that the reversal of a remand order may result in the nullifi-
cation of the proceedings in state court by virtue of the Supremacy
Clause. See U.S. Const. art. VI cl. 2.
                       BRYAN v. BELLSOUTH COMMC’NS                            15
   We recognize that the district court suggested that it would not
have enjoined the state court proceedings had they not been void.6
Because the decision to enjoin a state court proceeding under the All
Writs Act is a discretionary one, see, e.g., In re March, 988 F.2d 498,
500 (4th Cir. 1993), our disagreement with the manner in which the
district court approached the question might, in another case, require
us to remand to the district court for reconsideration of the issue. As
discussed above, we concluded in Bryan I that, in light of the dam-
ages sought by Bryan, the filed-rate doctrine prevented the granting
of any relief on Count A. In the state-court action, Bryan seeks pre-
cisely the same damages on a claim that is in all respects identical to
the claim dismissed by this court. In our view, it would be an abuse
of discretion to permit Bryan to continue to prosecute a claim that, as
a matter of federal law, is invalid and cannot support the award of any
damages. We therefore do not believe that, given the particular cir-
cumstances of this case, the district court’s skepticism about the reliti-
gation exception prevents us from affirming the court’s decision to
enjoin the state court proceedings.

                                      IV.

   Accordingly, for the foregoing reasons, we hereby affirm the dis-
trict court’s decision to enjoin Bryan from further prosecuting the

  6
   When addressing Bryan’s argument that the state-court claim was not
the same as the dismissed Count A, the district court stated:
         Had this matter turned on the issue of preclusion, the court
      would have been inclined, in an effort to avoid interfering with
      the "legitimate activities" of the state, to deny BellSouth’s
      request for injunctive relief. Comity concerns for the activities of
      the state, however, are significantly lessened by the court’s
      determination that those activities are null and without effect.
      Therefore, in this case, injunctive relief minimally offends
      notions of comity and federalism, while fulfilling the court’s
      obligation to exercise its jurisdiction, vindicate its authority, and
      protect its judgments.
J.A. 152 (emphasis added and internal citations omitted). The relitigation
exception, of course, does turn on questions of preclusion.
16                    BRYAN v. BELLSOUTH COMMC’NS
state court action.

                                                    AFFIRMED